DAVID GAULTNEY, Justice,
dissenting.
“[W]here an unambiguous writing has been entered into between the parties, the Courts will give effect to the intention of the parties as expressed or as is apparent in the writing.” City of Pinehurst v. Spooner Addition Water Co., 432 S.W.2d 515, 518 (Tex.1968); see also Lenape Res. v. Tenn. Gas Pipeline Co., 925 S.W.2d 565, 574 (Tex.1996) (“as expressed in the written instrument”). The PSA states that Sadler is not required to refer any patients to, or order any goods or services from, GHRO:
26. No Referral Obligation. Provider and Practice Group expressly acknowledge and agree that nothing contained in this Agreement shall require either party hereto to refer (or influence the referral of) any patients to, or order any goods or services from, the other party or any affiliated entity. Notwithstanding any unanticipated effect of any provision of this Agreement, neither party shall knowingly or intentionally conduct itself in such a manner as to violate the provisions against fraud and abuse in connection with the Medicare and Medicaid programs (42 U.S.C. § 1820a-7b).
Nothing in the PSA characterizes GHRO as the exclusive provider of services at the Center. To the contrary, the writing unambiguously provides the one-year contract is non-exclusive. And this contract may have been negotiated in an environment impacted by “complex rules, regulations and exceptions[.]” See Patrick A. Sutton, The Stark Law in Retrospect, 20 Ann. Health L. 15, 15 (Winter 2011). This Court should not write an exclusivity provision into the parties’ agreement, and then hold as a matter of law the provision was breached. I respectfully dissent.